Title: From George Washington to Henry Jackson, 5 August 1782
From: Washington, George
To: Jackson, Henry


                  
                      5 August 1782
                  
                  Captn Ludlow of the British Guards, has my permission (with his Servant) to pass the American Post at Dobbs’ ferry & proceed to Chatham—He has liberty also to return to New York the same way.  Given at Head Qrs 5th Augt 1782.
                  
                     Go: Washington
                  
               